DETAILED ACTION
Claims 13-32 are pending and currently under review.
Claims 1-12 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/06/2022 has been entered.  Claims 13-32 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 1/06/2022.

Terminal Disclaimer
The terminal disclaimer filed on 4/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 11,261,505 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
The examiner interprets “high strength” and “soft” as instantly claimed to be defined by the further recited limitations of “a tensile strength of 800 MPa or more” and “an average Vickers hardness of 0.6 to 0.9 times an average Vickers hardness at a ½ position in a sheet thickness direction”, respectively.
The examiner notes that the term “nano-hardness standard deviation” has a specific definition as set forth in [0019] of the specification as filed.

Allowable Subject Matter
Claims 13-32 are allowable.
The following is an examiner’s statement of reasons for allowance:
Independent claim 13 requires a steel sheet structure having a hardness characteristic as claimed.  There is no prior art of record that teaches or suggests the aforementioned limitations.
The closest prior art of record is: 1) Becker et al. and Nakagaito et al. as relied up on in the previous office action, and 2) Futamura et al. as made of record in the previous office action.  Becker et al. discloses a steel having a high strength middle part and softer outer layer.  However, the claimed Vickers hardness difference would not have necessarily been expected to be present as argued by applicants in the remarks filed 4/06/2022 and in view of applicants’ data in the specification as originally filed [tables 1 to 2 spec.].  Futamura et al. also discloses a high strength steel sheet with softer outer surfaces; however, Futamura et al. further does not teach a hardness characteristic at a ½ position as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The previous rejections over Becker et al. and Nakagaito et al. have been withdrawn in view of applicants’ remarks.

Conclusion
Claims 13-32 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734